Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on August 14, 2020. Claims 1-20 are presented in the application for examination.
	
Specification
3. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,798,754 (U.S. Application No. 16/043,818; previously prosecuted and issued on 10/06/2020; hereinafter refer as ‘8754’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
	The presentative claims from the instant application and the ‘8754 patent are compared below.

Application claim 1 calls for:
‘8754 patent claim 1 claims:

1. A method of a network node, comprising:
transmitting a first message with a DRB (Data Radio Bearer) configuration to a UE (User Equipment) for establishing a default DRB for a PDU (Protocol Data Unit) session, wherein the DRB configuration includes a QFI (QoS Flow Id) configuration set to a value indicating that a QFI field is present in uplink for the default DRB;
transmitting a first RRC (Radio Resource Control) message with a DRB (Data Radio Bearer) configuration to a UE (User Equipment) for establishing a default DRB for a PDU (Protocol Data Unit) session, wherein the DRB configuration includes a QFI (QoS Flow Id) configuration ... set to a value indicating the QFI field is present in uplink for the default DRB;
after the transmitting, establishing the default DRB with a presence of the QFI field in uplink; and
establishing the default DRB with a presence of the QFI field in uplink; and
receiving a SDAP (Service Data Adaptation Protocol) PDU with the QFI field via the default DRB from the UE.
receiving a SDAP (Service Data Adaptation Protocol) PDU with the QFI field via the default DRB from the UE.


	Through claim comparison one would clearly see claim 1 of the ‘8754 patent fully anticipates claim 1 of the instant application. There are some differences between the claims depicted in the italic words and italic sentences. Also through claim comparison a skilled artisan would have recognized that claim 1 of the instant application is a broader version or an obvious variation of claim 1 of the ‘8754 patent by omitting the above identified limitations. However, it has been held that the omission of an element and its function is an obvious expedient if the 
	Claims 2-5 of the instant application are deemed obvious with an addition of limitation of claims 2-5 of the ‘8754 patent for the same rationales applied to claim 1 discussed above.
	Claims 6-10 of the instant application call for a network node having limitations mirrored method steps of claims 1-5, respectively. Thus, they are deemed obvious over additional claims 6-10, respectively, of the ‘8754 patent for the same rationales applied to claims 1-5 discussed above.
	Claims 11-20 of the instant application call for a method and user equipment ‘UE’ having limitations, which only differs from the method and apparatus as in claims 1-10 in terms of the category (user equipment vs network device) and is substantially corresponding to claims 1-10 with respect to the technical features (receiving vs transmitting, etc.), thereof. Thus, they are deemed obvious over claims 1-10, respectively, of the ‘8754 patent for the same rationales applied to claims 1-10 discussed above.

5. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
6.	Claims 1-20 would be allowable if rewritten/amended or by a properly filed Terminal Disclaimer to overcome the nonstatutory obvious-double patenting rejection under 37 CFR 
The following is a statement of reasons for the indication of allowable subject matter: the above claims 1, 6. 11 and 16, including all of the limitations of the base claim and any intervening claims, both recite limitations “ ... wherein the DRB configuration includes a QFI (QoS Flow Id) configuration set to a value indicating that a QFI field is present in uplink for the default DRB ... ” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agiwal et al. (U.S. 10,911,977), Jo et al. (U.S. 11,102,670), Cho et al. (U.S. 11,140,572) and Chang et al. (U.S. 11,134,527 and U.S. 2020/0100136) are all cited to show system/devices and methods for improving the packet transmission based on QoS in wireless communication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 26, 2022